Case: 15-12124    Date Filed: 01/15/2016   Page: 1 of 17


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12124
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:14-cv-00862-WKW-WC

KASWANA A. KELLY,

                                                              Plaintiff-Appellant,

                                    versus

ALABAMA DEPARTMENT OF REVENUE,
DAVID BECKLEY,
in individual and official capacity,
EDDIE CROWLEY,
in individual and official capacity,

                                                           Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________

                               (January 15, 2016)

Before HULL, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Kaswana Kelly, proceeding pro se, appeals the district court’s dismissal of
               Case: 15-12124       Date Filed: 01/15/2016       Page: 2 of 17


her complaint for lack of subject matter jurisdiction under the Tax Injunction Act,

28 U.S.C. § 1341. After careful review of the record and briefs, we affirm.

                                    I. BACKGROUND

A.     Allegations in the Complaint

       On August 25, 2014, Plaintiff Kelly filed a pro se amended complaint (the

“complaint”) against the Alabama Department of Revenue (“ADR”), two ADR

employees, David Baxley and Eddie Crumbley, in their individual and official

capacities, and other “Unknown Agents” of ADR, also in their individual and

official capacities (collectively the “defendants”).1 Kelly’s complaint alleged

seven federal claims and three state claims arising from the ADR’s assessment and

collection of Kelly’s 2010 and 2011 Alabama state income tax liability.

       Specifically, according to the complaint, Plaintiff Kelly attended college in

Alabama, but has lived and worked in Tennessee since 2007. On July 2, 2014,

Kelly’s mother received an ADR letter at her Alabama home and that ADR letter

stated that Kelly owed $1,707 in Alabama state income taxes for the years 2010

and 2011. However, Kelly’s amended complaint alleges that: (1) she lived and

worked in Tennessee during those taxable years; (2) she owed no income tax to the

state of Alabama; and (3) it was “not possible for the [ADR] to have any tax


       1
       Kelly’s complaint identified the individual defendants as “David Beckley” and “Eddie
Crowley,” but the defendants noted in their motion to dismiss her complaint that their correct
surnames were Baxley and Crumbley, respectively.
                                               2
              Case: 15-12124     Date Filed: 01/15/2016    Page: 3 of 17


records to review” unless they sought such information from the Internal Revenue

Service “though illegalities.” Despite having access to IRS tax records indicating

Kelly was not an Alabama resident, ADR agents “decided to pursue a purely

illegal collection action against” Kelly by sending “the first and only collection

letter” to the address of Kelly’s mother.

       On July 10, 2014, Kelly called the ADR to discuss the letter sent to her

mother’s home. An ADR agent instructed Kelly to provide documentary proof of

her Tennessee residency. The next day, Kelly submitted to the ADR her vehicle

registration, her Nashville Electric Service seven-year billing history, a current

water bill, and a lease from a former apartment. The ADR, however, “[b]latantly

ignor[ed] [Kelly’s] evidentiary submissions” and placed a tax lien on Kelly’s credit

report, causing her credit score to drop and “effectively seizing her property.”

Other than the letter sent to her mother’s house, Kelly received no notice from the

ADR that it would place a tax lien on her credit report.

      Kelly repeatedly called the ADR to ask why it imposed a tax lien, but, at

least initially, no ADR agent could answer her questions. Eventually, Defendant

David Baxley, an ADR agent, called Kelly and informed her that the ADR had

initiated a collections action against her because she still had an Alabama driver’s

license. Defendant Baxley also told Kelly that the ADR sent her a notice before

imposing the tax lien, though the notice was mailed to one of her prior Tennessee


                                            3
              Case: 15-12124     Date Filed: 01/15/2016    Page: 4 of 17


addresses. Kelly later contacted Defendant Eddie Crumbley, the Director of

Operations for the ADR’s Criminal Division, who stated that he “could not assist

in any way regarding the matter” and refused to investigate the situation further.

The ADR agents’ actions were related to a separate law suit filed by Kelly’s fiancé,

Samuel Robinson, in the Middle District of Tennessee against Tennessee officials.

These Tennessee officials directed ADR’s attention to Kelly.

B.    Federal and State Claims

      Construed liberally, Kelly’s complaint alleged federal statutory violations,

federal constitutional violations pursuant to 42 U.S.C. § 1983, a civil rights

conspiracy claim pursuant to 42 U.S.C. § 1985, and various state law claims. As to

all defendants, Kelly’s complaint contained three counts—due process, fraud, and

intentional infliction of emotional distress. Specifically, Kelly alleged that the

defendants violated her procedural and substantive due process rights (Count I).

As to procedural due process, the defendants determined Kelly’s state residency

and state income tax liability “without affording [her] minimal due process.” As to

substantive due process, the ADR initiated “a government action” against Kelly

“without legal authority or personal jurisdiction,” and Defendants Baxley and

Crumbley failed to protect her rights despite their “affirmative duty under the law

to uphold the Constitution.” As for her state law claims, Kelly alleged that all the

defendants “willfully and intentionally committed fraud” by making false


                                           4
              Case: 15-12124     Date Filed: 01/15/2016    Page: 5 of 17


representations regarding her tax liability and the legality of their actions, and that

Defendants Baxley and Crumbly specifically made false representations regarding

their ability to assist her (Count IX). Kelly alleged that the defendants willfully

and intentionally inflicted emotion distress by “perpetuating an illegal threat

against [her] financial ability to pay” her living expenses (Count X).

      In addition, Kelly alleged seven counts against only the ADR and the

“Unknown Agents.” In particular, Kelly alleged that the ADR and the unknown

agents: (1) violated the Privileges and Immunities Clause by imposing Alabama

law on her in a manner dissimilar to other Tennessee residents (Count II); (2)

violated the Fourth Amendment by imposing a tax lien, which prevented her from

transferring property, refinancing her home, or using credit to make purchases

(Count III); (3) violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2, by

imposing a tax lien for which they knew there was no legal basis, fraudulently

reporting the lien to credit reporting agencies, and making a fraudulent

representation as to her tax liability (Count IV); (4) violated the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692e and 1692f, by using false information

and threatening to take legal action they could not legally pursue in an attempt to

collect an invalid debt (Count V); (5) conspired to violate her civil rights under

color of state law, in violation of 18 U.S.C. §§ 241 and 242 (Counts VI and VII);




                                           5
                Case: 15-12124        Date Filed: 01/15/2016       Page: 6 of 17


and (6) invaded her privacy in violation of the Fourth and Fourteenth Amendments

and Alabama tort law (Count VIII).

       Kelly sought a preliminary injunction enjoining the ADR from instituting

further collection proceedings, a declaratory judgment that the defendants had

committed criminal fraud and violated several of Kelly’s constitutional rights, and

awards of $200,000 in compensatory damages and $750,000 in punitive damages.

C.     Motion to Dismiss

       On October 1, 2014, the defendants filed a motion to dismiss the complaint

for lack of subject matter jurisdiction and for failure to state a claim.

The defendants argued, among other things, that the Tax Injunction Act (“TIA”),

28 U.S.C. § 1341, and principles of comity barred the district court from exercising

subject matter jurisdiction because the relief Kelly requested would “enjoin,

suspend, or restrain” the state’s ability to assess taxes and Kelly had an adequate

state remedy. 2

       A magistrate judge issued an order stating that, after reviewing Kelly’s

complaint, he “harbor[ed] grave doubts about” subject matter jurisdiction. To

determine whether the TIA barred the exercise of jurisdiction, the magistrate judge

directed the defendants to submit for in camera review the ADR’s “file concerning
       2
        The defendants alternatively argued that: (1) the claims against the ADR and the
individual defendants in their official capacities are barred by the Eleventh Amendment; (2) the
claims against the individual defendants in their individual capacities are barred by qualified
immunity; and (3) the complaint failed to plead sufficient facts to state a claim for relief under
Federal Rule of Civil Procedure 12(b)(6).
                                                 6
              Case: 15-12124     Date Filed: 01/15/2016    Page: 7 of 17


its efforts to collect taxes” from Kelly, including any correspondence with Kelly,

preliminary and final assessments, documentation as to any levy or lien, and

documentation as to any administrative or judicial proceeding.

      After an in camera review, the magistrate judge directed that some of the

materials be placed in the record under seal and provided to Kelly so she could

respond. These documents included: (1) an August 28, 2013 notice indicating no

record of Kelly’s 2010 tax return and a balance due of $1,810.18; (2) an October

29, 2013 notice of preliminary assessment; (3) a January 6, 2014 final notice of

assessment; (4) a March 18, 2014 notice of intent to offset federal income tax

refund; (5) a July 1, 2014 certificate of lien for taxes and taxpayer notice of lien;

(6) a July 8, 2014 final notice before seizure; and (7) a June 30, 2014 notice

indicating no record of Kelly’s 2011 tax return and a balance due of $1,707.68.

All of the notices were addressed to Kelly at a Goodlettsville, Tennessee address,

except the last notice on June 30, 2014, which was addressed to Kelly at her

mother’s home in Tuscumbia, Alabama. Each notice advised Kelly what to do

under Alabama law if she disagreed with the notice and/or wanted to appeal the

determination.

      Kelly responded that she had resided at the Goodlettsville, Tennessee

address from 2007 to 2011, but not when the notices were purportedly sent. Kelly

pointed out that the defendants had not submitted evidence that she received any of


                                           7
                 Case: 15-12124   Date Filed: 01/15/2016   Page: 8 of 17


the notices prior to July 8, 2014, and asserted without elaboration that the notices

were fraudulent. Kelly also questioned how the ADR had determined that she was

subject to income tax in Alabama and calculated her tax liability. Kelly contended

that the defendants’ documents showed that she had no adequate state remedy

“since all remedies [had] expired.”

D.     Dismissal of Kelly’s Complaint

       The magistrate judge issued a report and recommendation (“R&R”)

recommending that the district court dismiss Kelly’s complaint for lack of subject

matter jurisdiction under the TIA. The R&R concluded that Kelly’s requested

relief “would unquestionably ‘enjoin, suspend, or restrain’ the State’s ability to

assess its taxes.” The R&R further concluded that Kelly had not alleged nor

shown: (1) that Alabama’s procedures for appealing a final tax assessment or

seeking a refund of taxes paid pursuant to an assessment were not a “plain, speedy,

and efficient remedy” for contesting taxes; (2) that the ADR failed to comply with

Alabama’s procedures in assessing Kelly’s tax liability and undertaking collection

measures; or (3) that Kelly had followed Alabama’s procedures in contesting her

tax liability.

       Over Kelly’s objections, the district court adopted the R&R and dismissed

her complaint for lack of subject matter jurisdiction pursuant to Federal Rule of

Civil Procedure Rule 12(b)(1).


                                           8
              Case: 15-12124      Date Filed: 01/15/2016    Page: 9 of 17


                                  II. DISCUSSION

A.    TIA and Comity

      Under the TIA, district courts are prohibited from “enjoin[ing], suspend[ing]

or restrain[ing] the assessment, levy or collection of any tax under State law where

a plain, speedy and efficient remedy may be had in the courts of such State.” 28

U.S.C. § 1341. Rather than confer jurisdiction, the TIA “limits jurisdiction which

might otherwise exist,” and “was intended to prevent taxpayers from using federal

courts to raise questions of state or federal law relating to the validity of particular

taxes.” Osceola v. Fla. Dep’t of Revenue, 893 F.2d 1231, 1232-33 (11th Cir.

1990).

      The TIA bars the exercise of federal jurisdiction if these two requirements

are met: (1) the relief requested by the plaintiff would enjoin, suspend, or restrain a

state tax assessment, and (2) the state affords the plaintiff a plain, speedy, and

efficient remedy. Williams v. City of Dothan, Ala., 745 F.2d 1406, 1411 (11th Cir.

1984). The burden is on the plaintiff to show facts sufficient to overcome the

TIA’s jurisdictional bar. Amos v. Glynn Cty. Bd. of Tax Assessors, 347 F.3d

1249, 1256 (11th Cir. 2003), abrogated on other grounds by Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 125 S. Ct. 1517 (2005). In light of the

TIA’s overarching purpose to impede federal court interference with state tax




                                            9
               Case: 15-12124      Date Filed: 01/15/2016       Page: 10 of 17


systems, the Act has been construed broadly. A Bonding Co. v. Sunnuck, 629 F.2d

1127, 1133 (5th Cir. 1980).3

B.     Type of Relief Requested

       Kelly’s request for injunctive relief preventing Alabama from assessing

taxes against her plainly constitutes relief that would enjoin, suspend, or restrain a

tax assessment and thus meets the first requirement of the TIA bar. See 28 U.S.C.

§ 1341; Osceola, 893 F.2d at 1233. The TIA also prohibits declaratory relief.

California v. Grace Brethren Church, 457 U.S. 393, 411, 102 S. Ct. 2498, 2509

(1982).

       Under our binding precedent, the TIA also bars claims for damages because

a monetary award against the state or its tax administrators would have the same

detrimental effect on the state as equitable relief, and would dampen state tax

collectors. See A Bonding Co., 629 F.2d at 1132-33 (concluding the TIA deprives

district courts of jurisdiction over claims for money damages based on the

unconstitutionality of the city tax and the tortious nature of enforcement). In A

Bonding Co., the former Fifth Circuit noted that “[a] federal court suit for damages

against a state tax administrator . . . would have many of the same detrimental

effects that actions for tax refund, declaratory, or injunctive relief would have.


       3
        In Bonner v. City of Prichard, this Court adopted as binding precedent the decisions of
the former Fifth Circuit handed down on or before September 30, 1981. Bonner, 661 F.2d 1206,
1209 (11th Cir. 1981).
                                              10
               Case: 15-12124       Date Filed: 01/15/2016       Page: 11 of 17


Although the federal court’s decision in such a case technically would bind only

the immediate parties, as a practical matter it would undoubtedly dampen future

state collection efforts.” Id.4

       While the Supreme Court has declined to address whether the TIA alone acts

as a jurisdictional bar to all requests for damages, it has concluded that comity,

also referred to as the doctrine of equitable restraint, bars federal-court jurisdiction

over a 42 U.S.C. § 1983 action for damages arising from a state tax system. See

Fair Assessment in Real Estate Ass’n v. McNary, 454 U.S. 100, 107, 102 S. Ct.

177, 181 (1981) (“Because we decide today that the principle of comity bars

federal courts from granting damages relief in such cases, we do not decide

whether [the TIA], standing alone, would require such a result.”). The Supreme

Court explained that a damages award under § 1983 against individual state tax

officials would first require a federal-court declaration that those officials, in

administering a state tax, violated the plaintiff’s constitutional rights. Id. at 113-

14, 102 S. Ct. at 184-85. A damages award also would have the practical effect of

halting the operation of the state’s tax scheme because “such officials, faced with

the prospect of personal liability to numerous taxpayers, not to mention the

assessment of attorney’s fees under 42 U.S.C. § 1988, would promptly cease the


       4
         The former Fifth Circuit did stop short of determining whether the TIA precludes all
suits for damages against administrators of state and local taxes. See A Bonding Co., 629 F.2d at
1132-33.
                                               11
             Case: 15-12124      Date Filed: 01/15/2016    Page: 12 of 17


conduct found to have infringed the petitioners’ constitutional rights, whether or

not those officials were acting in good faith.” Id. at 115, 102 S. Ct. at 185. Thus,

taxpayers seeking to challenge the validity of a state tax system under federal law

must pursue state remedies to do so, provided that the state remedies are “plain,

adequate, and complete.” Id. at 116, 102 S. Ct. at 186.

      This Court has explicitly relied on both the TIA and comity to conclude that

a district court lacked subject matter jurisdiction in a state-tax dispute requesting

damages and declaratory relief. See Noble v. Joint City-Cty. Bd. of Tax Assessors

of Fulton Cty., 672 F.2d 872, 873-75 (11th Cir. 1982). And in § 1983 actions for

damages for alleged constitutional violations, this Court either based its decision

solely on principles of comity or determined that the suit was “in essence an action

for the refund of taxes.” See e.g., Ayers v. Polk Cty., Ga., 697 F.2d 1375, 1376-77

(11th Cir. 1983); Moss v. Georgia, 655 F.2d 668, 669 (5th Cir. Unit B Sept. 11,

1981).

C.    Alabama’s Remedies for Taxpayers

      Before the TIA bar applies, however, the state must meet “certain minimal

procedural criteria” in providing a “plain, speedy, and efficient” remedy. See

Grace Brethren Church, 457 U.S. at 411, 102 S. Ct. at 2509 (quotation marks

omitted). In particular, the remedy must provide the taxpayer with a “full hearing

and judicial determination at which she may raise any and all constitutional


                                          12
               Case: 15-12124      Date Filed: 01/15/2016       Page: 13 of 17


objections to the tax.” Id. (quotation marks omitted). The state remedy, however,

need not “be the best remedy available or even equal to or better than the remedy

which might be available in the federal courts.” Bland v. McHann, 463 F.2d 21,

29 (5th Cir. 1972).5

       At the time of Kelly’s Alabama tax assessment, state law provided that a

taxpayer had the right to appeal a final assessment to either the Administrative Law

Division or to the state’s circuit courts within 30 days of the final assessment date.

See Ala. Code § 40-2A-7(b)(5) (2013).6 Because Alabama law allows taxpayers a

right to appeal an assessment to the circuit courts within 30 days of the assessment,

it provides a plain, speedy, and efficient remedy within the meaning of the TIA.

Lasker Boiler & Eng’g Corp. v. Hamm, 328 F.2d 429, 429-30 (5th Cir. 1964). In

Lasker, Alabama’s appeals process was deemed sufficient even though the

plaintiff’s attempt to appeal a tax assessment under state law was dismissed as

untimely because the taxpayer appealed on the 31st day. See id.

       In addition, under Alabama law, taxpayers may petition for a refund of taxes

paid to the state and may appeal the denial of such petitions and raise federal


       5
          The Supreme Court has found “no significant difference” between the TIA’s
requirement for a “plain, speedy and efficient” state remedy and comity’s requirement for a
“plain, adequate and complete” state remedy. See McNary, 454 U.S. at 116 n.8, 102 S. Ct. at
186 n.8.
        6
          Effective October 1, 2014, after Kelly filed her action in August 2014, the Alabama
legislature amended the relevant code provisions to create an Alabama Tax Tribunal to replace
the Administrative Law Division in hearing appeals from a final assessment by the ADR. See
2014 Alabama Laws 378 (Act 2014-146).
                                              13
             Case: 15-12124     Date Filed: 01/15/2016    Page: 14 of 17


constitutional challenges to state taxes in the state courts. See, e.g., AT&T Corp.

v. Surtees, 953 So. 2d 1240, 1243-46 (Ala. Civ. App. 2006) (overturning the trial

court’s dismissal of the plaintiff’s constitutional claims against an Alabama state

tax assessment); see also Ala. Code § 40-2A-7(b)(4)-(5). A state scheme requiring

a taxpayer to pay the contested tax and then seek a refund through state

administrative and judicial procedures was deemed sufficient by the Supreme

Court. See Roswell v. LaSalle Nat’l Bank, 450 U.S. 503, 522-28, 101 S. Ct. 1221,

1233-37 (1981).

      As the district court noted, a taxpayer also may file a declaratory judgment

action in state court pursuant to the Alabama Declaratory Judgment Act and the

Alabama Administrative Procedure Act. See Ala. Code §§ 6-6-220-232, 41-22-10;

Rabren v. Mudd, 234 So. 2d 549, 285 Ala. 531 (Ala. 1970) (involving taxpayer’s

declaratory judgment action against the ADR and two agents asserting that the

plaintiff was not domiciled in Alabama and thus not required to file an Alabama

income tax return); Gibbs v. Cochran, 198 So. 2d 607, 608, 281 Ala. 22, 25 (Ala.

1967) (stating that “controversies touching the legality of acts of public officials or

public agencies” are properly brought in declaratory judgment actions).




                                          14
               Case: 15-12124       Date Filed: 01/15/2016       Page: 15 of 17


D.     Dismissal of Kelly’s Complaint

       Here, the district court did not err in dismissing Kelly’s complaint for lack of

subject matter jurisdiction under Rule 12(b)(1).7 It was Kelly’s burden “to show

facts sufficient to overcome” the TIA’s jurisdictional bar, which she did not do.

See Amos, 347 F.3d at 1256.

       First, the relief Kelly’s complaint requests would “enjoin, suspend, or

restrain” Alabama’s income tax assessment. Id. at 1255. All of Kelly’s claims,

against both the ADR and the individual defendants who work there, spring from

what she alleges were a wrongful assessment of state income taxes by the ADR

and the subsequent failure of the ADR’s employees to remedy the error. The relief

Kelly seeks includes enjoining the ADR: (1) from any further collection efforts

against her; and (2) from imposing state taxes on people, like Kelly, who have an

Alabama driver’s license, but live and work in another state. Kelly also asks for a

declaration that, inter alia, the “procedure for tax lien processes in the state of

Alabama is unconstitutional.”

       Granting Kelly the relief she requests would require the district court to

interfere with Alabama’s tax system, which would contravene the principle

underlying both the TIA and comity that federal courts generally should avoid


       7
        We review de novo a district court’s dismissal for lack of subject matter jurisdiction
pursuant to Rule 12(b)(1). Christian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1188
(11th Cir. 2011).
                                               15
             Case: 15-12124     Date Filed: 01/15/2016   Page: 16 of 17


interfering with state taxation schemes. See Colonial Pipeline Co. v. Collins, 921

F.2d 1237, 1242 (11th Cir. 1991). Specifically, the plain language of the TIA and

this Court’s prior holdings clearly prohibit her claims for injunctive and

declaratory relief. Although this Court has not recognized a complete categorical

bar to damages claims, Kelly’s damages claims based on federal statutory and civil

rights violations were correctly dismissed as seeking to restrain or suspend state

tax collection. See McNary, 454 U.S. at 113-16, 102 S. Ct. at 184-86; A Bonding

Co., 629 F.2d at 1132-33.

      Second, Alabama law provides a “plain, speedy, and efficient remedy” for

claims derived from tax-assessment challenges under Alabama Code § 40-2A-

7(b)(5). See Lasker, 328 F.2d at 429-30. Under that provision, Kelly could have

brought her various claims to the then-designated Alabama Law Division or to the

circuit courts within the prescribed time frame. Kelly also could have brought a

state court declaratory judgment action under Alabama’s Declaratory Judgment

Act. See Rabren, 234 So. 2d at 550-51. Kelly’s argument that a state remedy must

be presently available, not expired, is foreclosed by Lasker. See Lasker, 328 f.2d

at 429-30. Additionally, Kelly’s argument that she does not have a remedy

available to address her federal claims is without merit. Alabama state courts

provide a venue for bringing federal challenges to state tax assessments. See

AT&T Corp., 953 So. 2d at 1243. In sum, given that Kelly’s action seeks to


                                         16
                Case: 15-12124   Date Filed: 01/15/2016   Page: 17 of 17


enjoin, suspend or restrain the assessment of taxes and that Alabama provides

Kelly with sufficient state court remedies, the district court lacked subject matter

jurisdiction under the TIA and principles of comity.

      Finally, because the district court did not have subject matter jurisdiction in

this case, it properly declined to exercise supplemental jurisdiction over Kelly’s

state law claims. See 28 U.S.C. § 1367(c); Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350, 108 S. Ct. 614, 619 (1988) (“[W]hen the federal-law claims have

dropped out of the lawsuit in its early stages and only state-law claims remain, the

federal court should decline the exercise of jurisdiction by dismissing the case

without prejudice.” (footnote omitted)). Thus, as the district court correctly

concluded, Kelly’s entire action was due to be dismissed for lack of subject matter

jurisdiction.

      For all these reasons, we affirm the district court’s dismissal of Kelly’s

complaint for lack of subject matter jurisdiction.

      AFFIRMED.




                                          17